Citation Nr: 1618903	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating for anxiety disorder, in excess of 50 percent, prior to March 9, 2012.

2.  Entitlement to an effective date earlier than January 25, 2011, for the award of a total disability rating based upon individual unemployability for service-connected disabilities (TDIU).

3.  Entitlement to a disability rating for migraine and cluster headaches, in excess of 30 percent.

4.  Entitlement to an effective date prior to March 9, 2012, for the grant of special monthly compensation based on aid and attendance criteria being met.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2000 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, March 2012, and January 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran changed his representation to Matthew Hill in March 2013.  The appropriate VA forms are associated with the claims file and the Board acknowledges this change.

During the pendency of the appeal, the RO issued a March 2012 rating decision increasing the Veteran's anxiety disorder rating from 30 percent to 50 percent from March 22, 2008 and granted a total rating from March 9, 2012.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  As a grant of 100 percent from March 9, 2012, represents a grant of the maximum possible evaluation, there is no further question remaining for consideration by the Board with regard to that period.  However, as the Veteran was not awarded the maximum benefit for the entire appeals period, the issue of entitlement to a higher disability rating for an anxiety disorder prior to March 9, 2012, remains on appeal. 

In his substantive appeal, the Veteran requested a Board hearing by videoconference for his anxiety and TDIU claims.  However, on July 7, 2015, the Veteran appeared to cancel this hearing request, in writing, through his private attorney.  A VA Form 9 pertaining to the aid and attendance issue, dated July 7, 2015, requested a hearing and in a statement dated July 8, 2015, the representative requested that a hearing be scheduled as to unspecified issues.  As the grant of benefits herein satisfies the appeal as to the increased rating issue in full, the Board will proceed to a decision on that claim without a hearing as no prejudice results.  See 38 C.F.R. § 20.704(e).  It is not clear whether the representative waived the right to a hearing as to the TDIU matter.  However, as will be explained further below, the appeal for an earlier effective date for TDIU must be denied in light of the grant of a total rating for PTSD and the withdrawal of the issue pertaining to an increased rating for headaches.   

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The issue of entitlement to special monthly compensation based on aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March 9, 2012, the Veteran's anxiety disorder has been manifested by total occupational and social impairment.  

2.  In a July 2015 letter, prior to the promulgation of a decision in the appeal, the Veteran indicated, through his attorney, that he wanted to withdraw his claim for an increased disability rating for migraine and cluster headaches. 

3.  The Veteran asserts that he is entitled to TDIU, prior to January 25, 2011, based on his service-connected PTSD and/or headaches; the Veteran's PTSD is rated as totally disabling prior to January 25, 2011 and the Veteran has withdrawn the claim for an increased rating for headaches.

CONCLUSIONS OF LAW

1.  Prior to March 9, 2012, the criteria for an evaluation of 100 percent for service-connected anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, Diagnostic Code 9411 (2015).

2.  The criteria for withdrawal have been met, and the appeal for an increased disability rating for migraine and cluster headaches is dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  Prior to January 25, 2011, the criteria for entitlement to TDIU based on service-connected migraine and/or cluster headaches are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.400, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In the decision below, the Board has granted a 100 percent disability rating for the period from March 22, 2008 to March 9, 2012, for the Veteran's anxiety disorder claim.  Accordingly, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the effective date issue for a TDIU, the Board notes that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements, including an effective date.  Id.  There has been no allegation of such error in this case by either the Veteran or his representative.  Therefore, no further VCAA notice is necessary for the downstream effective date issue. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA medical records are associated with the claims file.  

The Veteran was also afforded VA examinations in connection with his claim in October 2011 and March 2012.  The Board finds that the examinations were adequate because the examiner reviewed the claims file, interviewed the Veteran, performed an evaluation, and provided a diagnosis and an opinion with supporting rationale.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

I.  Increased Disability Rating for Anxiety Disorder

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the Veteran's anxiety disorder is currently assigned a 50 percent evaluation prior to March 9, 2012, and a 100 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating for an anxiety disorder is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Mauerhan, 16 Vet. App. at 443.

The Board finds that review of the cumulative evidence of record shows that the Veteran's symptoms demonstrate total occupational and social impairment from March 22, 2008.

The Veteran's VA medical records show that his wife presented for an unscheduled appointment in January 2009 out of concern and to request assistance from VA in regard to her husband's anger, after he had been incarcerated earlier in the week for assault with a deadly weapon on a family member.  The Veteran then reported for appointments regarding his anxiety disorder on several occasions in February and March of 2009.  During that time, his medical providers noted that he was impulsive and/or had aggressive tendencies, feelings of anger, and was experiencing symptoms of avoidance, diminished interest, detachment, restricted affect, a sense of foreshortened future, irritability, hypervigilance, insomnia, impulsive behavior and intrusive thoughts.  Suicidal ideation was not reported and although the Veteran indicated he was concerned with his anger and aggression, providers determined his risk for self-harm was low.  It was also noted at that time, that the Veteran's last employment was in October 2008 and that he was concerned that his anxiety disorder diagnosis and legal problems would affect his ability to find employment.  

The Veteran underwent a VA examination in connection with his claim in April 2009.  At that time, the Veteran stated that he had been married for nine years and reported that the marriage "could be better."  He stated that he was close with his three children and had three friends, whom he met through his wife.  The Veteran reported that he was attending classes at that time and had been laid off from work in October 2008, due to his migraine headaches.  It was noted that the Veteran had been arrested in 2009 for aggravated assault and that he had also been in 6-7 fights.  The examiner noted that the Veteran had poor impulse control, but indicated that the Veteran showed normal results in most other areas to include speech, thought process, and appearance.  The 2009 examiner then opined that the Veteran's anxiety disorder caused occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his symptoms.

At a June 2009 appointment at his VA medical center, the Veteran reported that he had been involved in a car accident and had felt angry and out of control.  A police officer had asked him to calm down while at the scene and although the Veteran wanted to hurt the other driver, he was able to control his urge.  It was noted that the Veteran was attending anger management classes.

Later in June 2009, the Veteran was involuntarily admitted to a facility for an evaluation for risk of harm to self.  Medical records from this admission show that the Veteran denied trying to harm himself, however, his wife reported that she had called 911 after the Veteran was driving drunk, tried to jump out of a moving car, took a lot of pills, and continued acting erratically.  In September 2009, the Veteran's wife contacted the VA medical center for assistance, stating that the Veteran's condition was unpredictable and that he had refused to go to school due to drinking.

In February 2010, the Veteran reported an exacerbation of his symptoms, which included anger outbursts, nightmares, and flashbacks.  He was isolating himself more and had stopped going to school.  Further, he had isolated himself in the garage for 3 days after a verbal altercation with his wife.  The medical provider for this appointment noted that Veteran's symptoms were moderate to severe.  

In April 2010, the Veteran's wife contacted the VA medical center for assistance after the Veteran had become verbally aggressive and physically violent.  During that confrontation the Veteran threatened to kill himself and had then cut himself in front of the family.  The Veteran was later arrested for this assault and review of the medical records shows that the Veteran's wife and children were temporarily staying with family as the result of a no-contact order.

At an appointment in May 2010, the Veteran's medical provider opined that the Veteran had difficulty establishing and maintaining effective relationships, had low tolerance for stress, and further opined that the Veteran's symptoms would likely prevent him from maintaining gainful employment for the foreseeable future.

In May 2011, the Veteran reported that his marriage was very strained and stated that he was sleeping on the sofa after he "choked" a pillow and later accidentally elbowed and pushed his wife.  He reported that he had tried to work for a few months in 2010, but had to quit due to reasons unrelated to his anxiety.  He acknowledged risky and isolating behavior and stated that although he had thought about harming himself or others, his children and mother stopped such actions.

In March 2012, the Veteran underwent a VA psychiatric examination in connection with his claim for TDIU.  The 2012 VA examiner opined that the Veteran had total occupational and social impairment.  He reported that the Veteran had dropped out of school after learning that his prior arrest record would hinder his chances of obtaining employment in criminal justice.  He noted that the Veteran had last been employed in 2008, when he had been laid off due to migraine headaches.  The Veteran then reported that he had been employed for a few months from November 2010 to January 2011, but had stopped due to migraines and interpersonal conflicts.  The examiner found that the Veteran had been unable to maintain gainful employment due to problems with panic attacks, flashbacks, irritability, and concentration.  He then opined that the Veteran would not likely be able to return to the workforce in either a physical or sedentary position as a result of his anxiety disorder.

The Board notes the Veteran underwent a VA examination for Aid and Attendance in November 2013.  The 2013 examiner found that the Veteran's anxiety disorder necessitated 24/7 supervision because the Veteran had attempted suicide and would consume alcohol to his detriment, to include legal trouble.  While this examination is beyond the time period on appeal, the Board notes that the 2013 examiner considered the Veteran's previous history of suicide attempts/self-harm and arrests in providing such an opinion and that these instances of self-harm and legal trouble had occurred within the relevant time period.  As such, the Board finds that the November 2013 examination is relevant as to the severity of the Veteran's symptoms from March 2008.

The Veteran also submitted a private psychiatric evaluation, dated April 2013, from Dr. E.T., in connection with his claim.  Dr. E.T. evaluated the Veteran, reviewed his claims file and opined that the Veteran had had total occupational and social impairment since March 2008, due to gross impairment in thought process and grossly inappropriate behavior, to include angry outbursts resulting in arrest and harm to others.  He also opined that the Veteran's symptoms presented a persistent danger of hurting himself, as demonstrated by his outbursts and suicide attempts.  Dr. E.T. then opined that the Veteran's anxiety disorder had caused an inability to secure substantially gainful employment as a result of his anxiety disorder, since he last worked in October 2008.

The Board finds that the Veteran has had total occupational impairment since March 2008.  The March 2012 VA examiner and Dr. E.T. both opined that review of the Veteran's symptoms and history showed total occupational impairment.  While both the March 2012 and April 2013 evaluation occurred outside the period on appeal, the Board found it informative that both examiners appeared to review the Veteran's symptoms and pattern of behavior over the course of the entire appeals period prior to giving an opinion.  The Board also finds that the contemporaneous medical records in evidence also support the Veteran's total occupational impairment as a result of his anxiety symptoms.  Such records contained an additional supporting opinion dated May 2010, which noted that the Veteran had not been employed since 2008, and that he would likely not be employable in the foreseeable future due to his anxiety disorder.  These medical records also show that the Veteran was not able to complete his schooling as a result of his symptoms.  As such, the Board finds that the Veteran has had total occupational impairment.

The Veteran also has total social impairment.  In reaching its determination, the Board has considered that the Veteran's symptoms have had some fluctuation over the course of the appeals period and were at times, reported as moderate.  However, review of the cumulative evidence of record shows that the Veteran's symptoms demonstrated a pattern of severe behavior that is recurrent in nature, such that his symptoms can be said to show a persistent danger of hurting himself and others, as well as grossly inappropriate thoughts and behavior.  Thus, for example, while the Veteran denied suicidal ideation at times during the relevant period, his repeated incidents of self-harm indicated that overall, a persistent danger of hurting himself and others was present.  Further, the Board found it informative that upon review of this very pattern of self-harm, VA examiners later found the Veteran totally impaired.  As such, the Veteran's overall symptoms more closely align with a total disability evaluation for anxiety disorder on and after March 22, 2008.

In summary, the evidence supports a 100 percent rating for the Veteran's anxiety disorder from March 22, 2008 to March 8, 2012.  38 C.F.R. § 4.3.  It is not necessary to further stage the Veteran's disability, as he is now entitled to a 100 percent rating for the entire appeal period.  Fenderson, 12 Vet. App at 126.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, because the Board is granting the maximum 100 percent rating for the Veteran's anxiety disorder from March 22, 2008 to March 8, 2012, the issue of entitlement to a higher rating on an extra-schedular basis during this period is moot, as no higher rating above 100 percent is possible.  See 38 C.F.R. § 3.321(b)(1).  

Finally, the Board notes that when a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits.  See Akles v. Derwinski, 1 Vet. App 118   (1991).  However, the Board notes that entitlement to TDIU is addressed by the Board below and Special Monthly Compensation (SMC) based on the need for regular aid and attendance is discussed in the remand portion of the decision.

II.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In July 2015, the appellant's representative submitted a statement indicating that the Veteran wanted to withdraw his appeal for an increased disability rating for migraine and cluster headaches.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for an increased disability rating for migraine and cluster headaches, and it is dismissed.

III.  Effective Date Earlier than January 25, 2011, for the Award of TDIU

The Board notes that while it has granted a 100 percent rating for the Veteran's anxiety disorder claim from March 22, 2008, the award of a 100 percent rating does not necessarily render moot a claim of entitlement to a TDIU. Bradley v. Peake, 22 Vet. App. 280 (2008).  A separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Bradley, at 293-94.  In this case, the Board notes that the issue of an earlier effective date for SMC based on aid and attendance criteria being met is being remanded.  In general, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  Bradley, at 293-94.  

However, in this case, the Veteran's claim of entitlement to an increased rating for headaches has been withdrawn.  The TDIU matter was raised during the course of that appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) and was thus part and parcel of the appeals for higher ratings for PTSD and headaches.  See VA Form 21-8940 in which the Veteran claimed that he was unemployable due to these two disabilities.   

As a total rating has been assigned for PTSD and the Veteran has withdrawn the issue of an increased rating for headaches, the appeal for an earlier effective date for TDIU must be denied.  As the increased rating matter pertaining to headaches is no longer before the Board, the Board also does not have jurisdiction over the issue of whether he is entitled to an earlier effective date than January 25, 2011 for TDIU based on his service-connected headaches disability, pursuant to Rice v. Shinseki.  See Yancy v. McDonald, 27 Vet. App. 484 (2016) (the Board lacks jurisdiction to examine the rating assignable for a disability that is not on appeal).  


ORDER

Subject to the provisions governing the award of monetary benefits, an initial 100 percent rating is granted for anxiety disorder from March 22, 2008 to March 8, 2012.
 
The appeal as to the issue of an increased disability rating for migraine and cluster headaches is dismissed.

An effective date earlier than January 25, 2011, for the award of a total disability rating based upon individual unemployability is denied.


REMAND

The Veteran elected a hearing by videoconference in his July 2015 substantive appeal for an earlier effective date for the grant of special monthly compensation based on aid and attendance criteria being met.  This hearing has not been scheduled.  The Board finds that the Veteran's claim must be remanded to schedule such a hearing for the Veteran.

A brief summary of the procedural history of this case may be helpful in demonstrating the evidence pertinent to this issue has evolved.  Review of the claims file shows that in the Veteran requested a videoconference hearing in a May 2012 substantive appeal for his anxiety disorder and TDIU claims.  That hearing was scheduled in a May 2015 notice letter to the Veteran.  The AOJ also issued a statement of the case in May 2015 for the Veteran's earlier effective date for his aid and attendance claim.  The Veteran's attorney then submitted a July 2015 statement wherein he indicated that the Veteran wished to withdraw his request for a hearing.  A substantive appeal for the claim for an earlier effective date for aid and attendance was also submitted at that time.  However, that VA 9 form indicated that the Veteran wished to have a videoconference hearing in connection with that claim.  The Veteran's attorney then resubmitted the substantive appeal to VA the following day with a separate cover letter, which again requested a hearing in connection with that appeal.  As such, the Board finds that the Veteran has not withdrawn his hearing request as to his claim for an earlier effective date for the grant of special monthly compensation based on aid and attendance.  Failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Therefore, a remand is necessary to schedule the Veteran for such a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing via videoconference in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


